  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 1 of 13 PageID #:1014



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 18-CR-36
     v.
                                                    Judge Robert W. Gettleman
JITESH THAKKAR,

                   Defendant.


                               JITESH THAKKAR’S MOTION
                              FOR JUDGMENT OF ACQUITTAL

       Jitesh Thakkar hereby moves, pursuant to Rule 29(a), for a judgment of acquittal. In

support thereof, Jitesh states as follows:

                                        INTRODUCTION

       As expected, the government was unable to establish that Jitesh had the requisite

knowledge or mental state to support substantive spoofing charges against Jitesh. Spoofing is a

specific intent crime that occurs at a particular time and date, like a bank robbery, and the spoofing

counts in the indictment charge specific orders that were entered at specific days, hours, minutes,

seconds, and milliseconds. It is undisputed that Jitesh did not know and could not possibly

anticipate what particular trade Navinder Sarao would make at a specific moment in time. During

its case-in-chief, the government presented no evidence to support the substantive spoofing counts

under either an aiding and abetting theory or a Pinkerton theory. No reasonable juror could find

that Jitesh knew that Navinder Sarao intended to commit the specific substantive spoofing offenses

alleged in Counts II and III of the indictment. There is therefore insufficient evidence to sustain a

conviction, and the Court should enter a judgment of acquittal on those counts.
     Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 2 of 13 PageID #:1015



           Additionally, Sarao, the government’s star witness, admitted at trial that there was no

conspiracy, collusion, or criminal agreement between him and Jitesh. Because Sarao and Jitesh

are the only co-conspirators alleged in the indictment, no reasonable jury could find the proof of

an agreement to commit a crime required to support a conviction of conspiracy. Therefore, the

Court should enter a judgment of acquittal on Count I as well.

                                                  BACKGROUND

           On February 14, 2018, the government filed a three-count indictment against Jitesh. See

ECF Dkt. No. 17. The Indictment alleges that Navinder Sarao placed two specific trades that are

alleged to be overt acts in a conspiracy. Those trades allegedly took place on or about February

25, 2013 and March 8, 2013. ECF Dkt. No. 17 at 13.

           The Indictment charges Jitesh with conspiracy to commit spoofing, alleging that he

conspired with Sarao. ECF Dkt. No. 17 at 5-13. The Indictment also charges Jitesh with two

counts of the underlying substantive offense of spoofing. It alleges that Jitesh aided and abetted

the two trades allegedly made by Sarao on February 25, 2013 and March 8, 2013. ECF Dkt. No.

17 at 13-14. The Indictment does not claim that Jitesh directly committed the underlying

substantive offense of spoofing. It alleges only theories of aiding and abetting and conspiracy.

ECF Dkt. No. 17.

           At trial, the government offered Sarao as its witness regarding the alleged conspiracy and

the two trades that occurred on February 25 and March 8, 2013. Sarao admitted that he has never

met Jitesh in person.1 Sarao Trial Tr. at 182:23-25. He admitted that all the decisions regarding

the two trades that are the subject of the substantive spoofing counts were decisions that Sarao

made on his own, without Jitesh. Sarao admitted that it was his choice whether to turn on the


1
    Sarao lives in England. Id. at 183:13-14. Jitesh lives in Chicago. See id. at 201:21-23.



                                                          -2-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 3 of 13 PageID #:1016



optional checkbox feature for the “back-of-book” function on the trading software. Id. at 200:4-

18. It was not Jitesh’s choice. Id. at 200:19-20. In the videos of the trades alleged in the

indictment, it was Sarao who appeared in the video. Id. at 200:24-201:1. It was Sarao controlling

the mouse to make the trades. Id. at 201:5-7.

       Jitesh does not appear in the trading videos offered into evidence by the government. Id.

at 201:11-12. He was not in the room with Sarao. Id. at 201:13-14. He was not looking over

Sarao’s shoulder or whispering in his ear. Id. at 201:15-18. Jitesh was not in England at all. Id.

at 201:19-20. As far as Sarao knew, Jitesh was thousands of miles away in Chicago. Id. at 201:21-

23.

       As Sarao acknowledged, “the world of high frequency trading requires people to make very

quick decisions and [ ] a lot of trades occur in the span of microseconds and milliseconds.” Sarao

Trial Tr. at 201:24-202:2. The government’s witness from the Chicago Mercantile Exchange,

Timothy McCourt, gave similar testimony. McCourt Trial Tr. at 55:5-18 (explaining that high-

frequency trading involves trading decisions that take place in “microseconds and milliseconds,”

or “[f]aster than the blink of an eye”). In the videos offered by the government, Sarao “made many

split-second trading decisions.” Sarao Trial Tr. at 202:4-7. He was constantly evaluating the

market. Id. There is no evidence that Jitesh was involved in any of those decisions.

       Sarao also admitted that the software program designed by Edge Financial did not make

trading decisions for Sarao. Id. at 202:8-10. Sarao decided when to place orders. Id. at 202:11-

12. Sarao decided at what price to place orders. Id. at 202:13-14. Sarao decided what quantity of

orders to place. Id. at 202:18-23. Sarao decided when to cancel orders. Id. at 202:24-25. Sarao

made clear that he did all of his trading from London, England. Id. at 244:10-11. Sarao testified

that Jitesh was not present and was not making any decisions when Sarao made split-second



                                                -3-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 4 of 13 PageID #:1017



trading decisions. Id. at 244:12-16. He did not call Jitesh to discuss the orders he was about to

place. Id. at 203:1-3. He did not call Jitesh to discuss the orders he was about to cancel. Id. at

203:4-6.

       Further, the program created by Edge Financial gave Sarao many optional features. Id. at

203:11-13. For example, the back-of-the-book checkbox was optional. Id. at 203:14-16. It was

not turned on unless Sarao checked it. Id. at 203:17-19. Sarao decided when he wanted to use the

back-of-the-book function. Id. at 207:17-19. He decided when to place or cancel an order. Id. at

207:20-22. Those were Sarao’s decisions. Id. at 207:23-24. Sarao admitted that they were his

crimes. Id. at 207:25-208:1.

       Sarao also admitted that he never used the word “spoofing” with Jitesh and was “careful”

about how he spoke with him. Id. at 185:8-15. See also id. at 187:2-6. He was not even “100

percent sure” that Jitesh knew that Sarao engaged in spoofing at all, id. at 185:16-187:1, much less

that Sarao was going to commit the specific acts of spoofing at specific moments in time on

February 25, 2013 and March 8, 2013 that are alleged in Counts II and III.

       Further, Sarao, the only person alleged to have conspired with Jitesh, admitted that Jitesh

never told Sarao that he “agreed to spoof the market” with Sarao. Id. at 187:7-9. He never told

Sarao that he “agreed to be part of a scheme to spoof the market.” Id. at 187:10-12. See also id.

at 188:4-7 (Q. Right. And you never discussed, just to be clear, you and [Jitesh] never, in his

conversations with you, agreed to be part of a scheme to spoof the market; did he? Did he say that

to you? A. He didn’t say that, no.”). In fact, Sarao testified that “he did not think Jitesh was

involved in committing a crime.” Id. at 267:23-25. Sarao also said that “he did not consider that

he was colluding to commit crimes” with Jitesh. Id. at 266:18-21.




                                               -4-
   Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 5 of 13 PageID #:1018



        Sarao’s admissions are all the more important because he was the government’s main fact

witness. He entered into a plea deal with the government where he agreed to testify when called

upon. Id. at 212:3-16. In exchange for testifying for the government, Sarao hopes to receive a

reduced sentence for his crimes. Id. at 213:10-214:2, 215:7-10. If the government does not like

Sarao’s testimony, it could decline to recommend a reduced sentence, and Sarao could face up to

30 years in prison. Id. at 211:12-24, 217:1-24. Thus, Sarao had no incentive to shade his testimony

to aid Jitesh.

                                           ARGUMENT

  I.    Legal Standard

        Federal Rule of Criminal Procedure 29(a) provides that “[a]fter the government closes its

evidence or after the close of all the evidence, the court on the defendant's motion must enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain a conviction.”

As the Seventh Circuit recently explained, the Court should treat a Rule 29 motion similarly to a

motion for summary judgment or for directed verdict in a civil case and ask “whether a reasonable

jury could find guilt beyond a reasonable doubt”:

        The Supreme Court has taught that, in applying Rule 29 and the reasonable-
        doubt standard in criminal cases, it is useful to compare the similar role that
        judges play in deciding motions for summary judgment and for judgment as
        a matter of law in civil cases, under Federal Rules of Civil Procedure 56 and
        50. In Jackson, the Court explained that “the beyond-a-reasonable-doubt standard”
        requires a “quantum and quality of proof” that permits a judge to “distinguish
        between criminal and civil cases for the purpose of ruling on a motion for judgment
        of acquittal.” Id. at 318 n.11, 99 S.Ct. 2781. Similarly, in one of the iconic cases on
        summary judgment in civil cases, the Court returned to Jackson’s focus on “the
        actual quantum and quality of proof necessary to support liability,” advising that a
        case should not go to a jury “if the evidence presented ... is of insufficient caliber
        or quantity to allow a rational finder of fact to find” liability under the applicable
        standard of proof. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254, 106 S.Ct.
        2505, 91 L.Ed.2d 202 (1986).




                                                 -5-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 6 of 13 PageID #:1019



       Anderson explained that when a judge considers a motion for summary
       judgment, a directed verdict under Federal Rule of Civil Procedure 50(a), or
       a “First Amendment [case that] mandates a ‘clear and convincing’ standard,”
       it is, “[i]n terms of the nature of the inquiry, ... no different from the
       consideration of a motion for acquittal in a criminal case, where the beyond-
       a-reasonable-doubt standard applies and where the trial judge asks whether a
       reasonable jury could find guilt beyond a reasonable doubt.” Id. at 250–52, 106
       S.Ct. 2505, citing Jackson, 443 U.S. at 318–19, 99 S.Ct. 2781. In all of these
       contexts, the judge must consider “the substantive evidentiary standard of proof
       that would apply at the trial on the merits.” Id. at 252, 106 S.Ct. 2505; see also Ford
       v. Ahitow, 104 F.3d 926, 938 (7th Cir. 1997) (Jackson inquiry is “no different from
       the consideration of the trial judge’s inquiry in a motion for summary judgment or
       for a directed verdict,” namely a “judge asks whether a fair-minded jury could
       return a verdict for the plaintiff on the evidence presented”).

       The judge must ensure in both civil and criminal cases that determinations of
       credibility and the choices among reasonable inferences from the evidence are left
       to the jury. But in all of these contexts, the judge is still responsible for enforcing
       outer limits on reasonable inferences, guided by the relevant standard of
       proof. Anderson, 477 U.S. at 254–55, 106 S.Ct. 2505; see also, e.g., Matsushita
       Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 595, 106 S.Ct. 1348,
       89 L.Ed.2d 538 (1986) (affirming summary judgment in civil antitrust suit where
       “speculative or ambiguous” evidence did not support triable issue under
       preponderance-of-evidence standard); Willis v. Marion County Auditor’s Office,
       118 F.3d 542, 544–45 (7th Cir. 1997) (affirming district court’s grant of judgment
       as matter of law; insufficient evidence to support jury verdict that defendants
       harbored any racial animus or had fired plaintiff to retaliate for her claim of
       employment discrimination). A judge facing a Rule 29 motion in a criminal case
       might benefit from first asking whether, if the evidence had been presented in
       a civil case, it would be sufficient to send the case to the jury.

United States v. Garcia, – F.3d – , 2019 WL 1275330, *7 (7th Cir. Mar. 20, 2019). The Court

should rely on its “wealth of experience in applying the varying standards of proof to gauge the

sufficiency of the government’s evidence.” Id. at *13. As the Seventh Circuit has advised, “When

faced with a close criminal case, the judge’s experience with parallel issues in civil cases may

prove helpful in deciding the boundaries of permissible inferences when the government must

prove its case beyond a reasonable doubt—which is so much more stringent than the civil standard

of proof.” Id.




                                                -6-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 7 of 13 PageID #:1020



 II.   The Government Presented no Evidence to Support a Conviction on Counts II and
       III

       Here, the Court should enter a judgment of acquittal on the substantive spoofing counts

(Counts II and III) because the government failed to present evidence to support a conviction on

these counts beyond a reasonable doubt. It is unclear whether the government alleges aiding and

abetting or is pursuing a Pinkerton theory on Counts II and III. Under either theory, however, the

government failed to present evidence that would support a conviction.

       First, the evidence the government presented to the jury does not support a conviction on

Counts II and III under an aiding and abetting theory because the government presented absolutely

no evidence that Jitesh knew about the two specific instances of spoofing alleged in the indictment.

“To be liable under an aiding and abetting theory for the crime itself, . . . a defendant must have

had the specific intent to aid in the commission of the crime in doing whatever she did to facilitate

its commission.” United States v. Nacotee, 159 F.3d 1073, 1076 (7th Cir. 1998); see also United

States v. Irorere, 228 F.3d 816, 825 (7th Cir. 2000) (aiding and abetting theory requires a showing

of specific intent); United States v. Barclay, 560 F.2d 812, 816 (7th Cir. 1977). The government

is required to prove that the defendant “shared the intent of the principal.” Barclay, 560 F.2d at

815; see also United States v. Bruun, 809 F.2d 397, 411 (7th Cir. 1987) (“To be liable as an aider

and abettor, [the defendant] must have shared [the principal’s] criminal intent.”).

       Because there is no allegation that Jitesh committed the underlying offense of spoofing,

“the intent required is defined by the substantive offense and is to aid or abet its commission.”

Barclay, 560 F.2d at 816. Thus, “‘(t)he defendant must act or fail to act with the specific intent to

facilitate the commission of a crime by another.’” Id. (quoting United States v. Bryant, 461 F.2d

912, 920 (8th Cir. 1972)). Here, the underlying offense of spoofing is a specific intent crime.

United States v. Coscia, 866 F.3d 782, 794 (7th Cir. 2017). Thus, to show that Jitesh had the


                                                -7-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 8 of 13 PageID #:1021



specific intent to facilitate the commission of a crime by Sarao, the government would have to

show that Jitesh had the specific intent to aid Sarao in cancelling the two trades of February 25,

2013 and March 8, 2013 that are alleged in the indictment.

       Further, a defendant cannot be guilty for a specific substantive crime of which he was

unaware and, therefore, had no intent to aid or abet. In United States v. Greer, the Seventh Circuit

held that where the defendant had knowledge that the principals planned a theft but had no

knowledge that the principals planned to transport the stolen goods across the state line, the

defendant could not have the intent required for aiding and abetting the crime of transportation of

stolen goods. Greer, 467 F.2d 1064, 1068-69 (7th Cir. 1972). The court explained “[W]here the

relationship between the defendant’s acts and the ultimate crime for which he is charged is as

attenuated as it is in the instant case, we would require some showing of specific intent to aid in,

or specific knowledge of, the crime charged.” Id. at 1069.

       The Supreme Court has made it clear that a defendant must have advanced knowledge of

the exact crime the alleged principal intents to commit to be found guilty on a theory of aiding and

abetting. In Rosemond v. United States, the defendant was convicted of violating a federal statute

that prohibits using or carrying a firearm during and in relation to any crime of violence or drug

trafficking crime. Rosemond, 572 U.S. 65, 67 (2014). The jury was instructed on a theory of

aiding and abetting. Id. at 68-69. The defendant appealed. Id. Addressing the intent requirement

for aiding and abetting, the Supreme Court explained:

       a person aids and abets a crime when (in addition to taking the requisite act) he
       intends to facilitate that offense's commission. . . . An intent to advance some
       different or lesser offense is not, or at least not usually, sufficient: Instead, the
       intent must go to the specific and entire crime charged—so here, to the full
       scope (predicate crime plus gun use) of § 924(c).

                                           ***



                                               -8-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 9 of 13 PageID #:1022



       We have previously found that intent requirement satisfied when a person actively
       participates in a criminal venture with full knowledge of the circumstances
       constituting the charged offense. In Pereira, the mail fraud case discussed above,
       we found the requisite intent for aiding and abetting because the defendant took
       part in a fraud “know[ing]” that his confederate would take care of the mailing. 347
       U.S., at 12, 74 S.Ct. 358; see supra, at 1246 – 1247. Likewise, in Bozza v. United
       States, 330 U.S. 160, 165, 67 S.Ct. 645, 91 L.Ed. 818 (1947), we upheld a
       conviction for aiding and abetting the evasion of liquor taxes because the defendant
       helped operate a clandestine distillery “know[ing]” the business was set up “to
       violate Government revenue laws.” And several Courts of Appeals have similarly
       held—addressing a fact pattern much like this one—that the unarmed driver of a
       getaway car had the requisite intent to aid and abet armed bank robbery if he
       “knew” that his confederates would use weapons in carrying out the crime.
       See, e.g., United States v. Akiti,701 F.3d 883, 887 (C.A.8 2012); United States v.
       Easter, 66 F.3d 1018, 1024 (C.A.9 1995). So for purposes of aiding and abetting
       law, a person who actively participates in a criminal scheme knowing its extent
       and character intends that scheme's commission.

Id. at 76-77 (emphasis added); see also United States v. Cejas, 761 F.3d 717, 729 (7th Cir. 2014).

The court went on to hold that, for the defendant to be liable for aiding and abetting, the defendant’s

knowledge “must be advance knowledge—or otherwise said, knowledge that enables him to make

the relevant legal (and indeed, moral) choice.” 572 U.S. at 78. Thus, “[w]hat matters for purposes

of gauging intent, and so what jury instructions should convey, is that the defendant has chosen,

with full knowledge, to participate in the illegal scheme.” Id. at 79. The court then vacated the

conviction and remanded the case because the trial court failed to instruct the jury on the

requirement that the defendant have advanced knowledge of the specific crime the principals

intended to commit—i.e., a crime involving a gun. Id. at 82-83.

       Here, the government has charged Jitesh with two specific counts of spoofing that allegedly

occurred on February 25, 2013 at 1:37:54.313 p.m. and March 8, 2013 at 9:52:23.983 a.m.

Indictment, ECF Dkt. No. 17, ¶ 37. However, the government presented absolutely no evidence

that Jitesh had “advanced knowledge” or “specific knowledge” that those two specific orders were

going to be placed or that he had the requisite specific intent to aid the placement of those two



                                                 -9-
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 10 of 13 PageID #:1023



specific spoof orders. The government presented no evidence that Jitesh intended “the specific

and entire crime[s] charged” or that he acted “with full knowledge of the circumstances

constituting the charges offense[s]” (i.e., with knowledge of the trades Sarao made on February

25, 2013 and March 8, 2013). The only evidence the government presented to the jury about these

two specific trades Sarao made were data about the trades drawn from CME’s RAPID and

ARMADA databases, as well as summary charts summarizing the RAPID and ARMADA data.

As discussed above, Sarao testified in great detail that all the decisions related to those two specific

trades were his alone. Without any evidence of Jitesh’s specific knowledge or intent, the evidence

is insufficient to sustain a conviction. The Court should therefore enter a judgment of acquittal on

Counts II and III.

       Nor did the evidence the government presented to the jury support an indictment on Counts

II and III under a Pinkerton theory of liability. Under Pinkerton, a conspirator may only be held

liable for the a substantive offense committed by a co-conspirator if the co-conspirator’s offense

was committed in furtherance of the conspiracy, fell within the scope of the unlawful project, and

was reasonably foreseeable as a necessary or natural consequence of the unlawful agreement.

United States v. Walls, 225 F.3d 858, 865 (7th Cir. 2000) (citing Pinkerton v. United States, 328

U.S. 640, 647-48 (1946)). In this case, the government did not present evidence that the two

specific spoof trades alleged in the indictment were reasonably foreseeable. Further, for the

reasons discussed further in Section III, infra, the government failed to offer sufficient evidence

to even support the existence of a conspiracy. Accordingly, Counts II and III were not supported

by sufficient evidence, and the Court should enter a judgment of acquittal on those counts.




                                                 - 10 -
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 11 of 13 PageID #:1024



III.   There Is Insufficient Evidence to Sustain a Conviction on Count I Because the Only
       Alleged Co-Conspirator Admitted There Was No Conspiracy

       The Court should also enter judgment of acquittal on Count I, as the only alleged co-

conspirator and the government’s main witness admitted on the stand that there was no conspiracy

between him and Jitesh. “A conspiracy is an express or implied agreement between two or more

persons to commit a crime.” Fed. Crim. Jury Instr. 7th Cir. 5.09 (2012 ed.). As the Seventh Circuit

has explained, “A conspiracy is a knowing and intentional agreement between two or more people

to fulfill a particular criminal objective.” United States v. King, 627 F.3d 641, 651 (7th Cir. 2010)

(internal quotation marks and citation omitted). Thus, “[c]onspiracy has two elements: (1) an

agreement to commit an unlawful act; and (2) the defendant must have knowingly and intentionally

joined that agreement.” United States v. Cruse, 805 F.3d 795, 811 (7th Cir. 2015). Further, while

the government may rely on circumstantial evidence, “the Supreme Court has warned that ‘[i]n

some cases reliance on [circumstantial] evidence perhaps has tended to obscure the basic fact that

the agreement is the essential evil at which the crime of conspiracy is directed.’” Id. (quoting

Iannelli v. United States, 420 U.S. 770, 777 n.10 (1975)).

       Here, the government has alleged a two-person conspiracy between Jitesh and Sarao.

Jitesh, in his interviews with FBI agents that were admitted into evidence, denied that he ever

agreed with Sarao to commit spoofing. Sarao was the government’s witness, testifying pursuant

to a plea deal under which he promised to cooperate with the government in exchange for a

recommendation for a reduced sentence. Sarao likewise denied that he ever entered into a

conspiracy with Jitesh, and he denied that there was any agreement with Jitesh to commit spoofing.

       With both members of the alleged conspiracy denying any agreement between them,

including the government’s star witness, and with no other evidence of an agreement between the

alleged co-conspirators to commit the acts of spoofing alleged in Counts II and III, no reasonable


                                               - 11 -
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 12 of 13 PageID #:1025



jury could convict Jitesh on Count I. “[G]ut feelings and suspicions do not relieve the government

of the burden of offering sufficient evidence to prove guilty beyond a reasonable doubt. . . . [A]

judge must take special care to guard against the possibility that a defendant might be found guilty

by either speculation or mere association.” Garcia, 2019 WL 1275330, at *9, 12.

          Here, the government has offered no more than a “gut feeling” that Jitesh conspired with

Sarao—a theory that both Jitesh and Sarao contradicted. Sarao’s “gut feeling” that Jitesh was

smart enough to figure out what he was doing could not be relied upon by any rational juror, given

that he has a condition that “impacts the way he perceives other people” and “the way he perceives

other people’s communications with him.” Sarao Transcript 245:5-9. Regardless of how one

views Sarao’s speculation that Jitesh could “figure out” what he was doing, Sarao’s admission that

there was no criminal agreement between him and Jitesh alone indicates that the Court should

enter a judgment of acquittal on Count I.

                                          CONCLUSION

          WHEREFORE, Defendant Jitesh Thakkar respectfully requests that this Court enter a

judgment of acquittal on all counts, and grant such other and further relief as the Court deems

proper.


Dated: April 3, 2019                          Respectfully submitted,

                                                        By: /s/ Renato Mariotti
                                                           Renato Mariotti
                                                           Holly H. Campbell
                                                           THOMPSON COBURN LLP
                                                           55 East Monroe St., 37th Floor
                                                           Chicago, Illinois 60603
                                                           (312) 346-7500
                                                           rmariotti@thompsoncoburn.com
                                                           hcampbell@thompsoncoburn.com

                                                           Attorneys for Jitesh Thakkar


                                               - 12 -
  Case: 1:18-cr-00036 Document #: 105 Filed: 04/03/19 Page 13 of 13 PageID #:1026



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, the foregoing was filed electronically with the Clerk

of the Court to be served upon all attorneys of record by operation of the Court’s electronic filing

system.

                                                        /s/ Renato Mariotti




                                               - 13 -
